         Case 1:20-cv-01142-JTN-RSK ECF No. 31, PageID.391 Filed 04/06/21 Page 1 of 1




                                                                 April 6, 2021

                               Leigh Currie
 OFFICE OF THE CLERK           Minnesota Attorney General's Office
 www.miwd.uscourts.gov         445 Minnesota Street, Suite 1400
                               Saint Paul, MN 55101

                                    RE:    MICHIGAN, STATE OF, et al. v. ENBRIDGE ENERGY, LIMITED
                                           PARTNERSHIP, et al.
                                           Case No. 1:20−cv−1142 Hon. Janet T. Neff
    399 Federal Bldg.
  110 Michigan St., NW
 Grand Rapids, MI 49503
     (616) 456−2381
                               Dear Ms. Currie:

                               In reviewing the roll of attorneys admitted to practice in this district, we are not able
                               to locate your name. The following are requisites for an attorney to become a
                               member of the bar in the Western District of Michigan:

                                     • An upgraded, individual Public Access to Court Electronic Records
    330 Federal Bldg.                  (PACER) account
  202 W. Washington St.
   Marquette, MI 49855
                                     • A completed electronic Attorney Admission/E−File Registration and
     (906) 226−2021                    Attachment
                                     • $240 fee

                               The application will be submitted to the Chief Judge, or designee, for review. If
                               the application is granted, you will be added to the list of attorneys admitted to
                               practice in this district, and will receive a certificate of admission.

                               The admission application is primarily electronic, centralized for the Federal
                               Judiciary through PACER. A manuscript signed document is required as well. On
     107 Federal Bldg.
   410 W. Michigan Ave.        this Court's website, under the For Attorneys tab, you will find detailed instructions
   Kalamazoo, MI 49007         regarding the admission steps as well as the required Attachment to Petition for
      (269) 337−5706
                               Admission/E−Filing Registration form. The attachment form must be prepared and
                               ready for upload before beginning the electronic process. Once you have
                               completed and submitted the application through PACER, the Attorney Admissions
                               Clerk will contact you with payment instructions. Note that the electronic process
                               accepts payment by bank account (ACH), debit or credit card.

                               The Court expects you to seek admission as soon as practicable. If the admission
                               process is not complete by May 4, 2021, the matter may be referred to Hon. Janet
    113 Federal Bldg.          T. Neff for further action.
    315 W. Allegan St.
    Lansing, MI 48933
     (517) 377−1559            If you have any questions, please contact the Court at any office.

                                                                Sincerely,

                                                                CLERK OF COURT


 Electronic Filing Help Desk                                     /s/ E. Doerr
       (616) 456−2206                                           Deputy Clerk
       (800) 290−2742
ecfhelp@miwd.uscourts.gov
